Action to recover damages for personal injuries. Plaintiff slipped and fell on a splay connecting the level of the sidewalk and the top of the curbstone. Plaintiff’s proof was that the slope was six inches in a distance of six inches. There was no evidence of any prior accident, although the condition had existed for approximately five years, and the sidewalk was free of snow and ice. Judgment *938in favor of plaintiff reversed on the law, with costs, and complaint dismissed on the law, with costs. The findings of fact implicit in the verdict are affirmed. The construction was not of such a character as to warrant a finding of negligence on the part of the city. {De Pledge v. City of New York, 208 App. Div. 10, affd. 239 N. Y. 544; Hesse v. City of New York, 185 App. Div. 707; Urquhart v. City of Ogdensburg, 91 N. Y. 67; Stratton v. City of New York, 190 N. Y. 294.) Lewis, P. J., Hagarty, Johnston and Nolan, JJ., concur; Aldrich, J., deceased.